Citation Nr: 0021469	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  99-07 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from May 1988 to April 1992.

This appeal arises from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that found a claim for 
entitlement to service connection for gout to be not well 
grounded.  The veteran has appealed to the Board of Veterans' 
Appeals (Board) for favorable resolution.

The veteran testified before an RO hearing officer in May 
1999.


FINDING OF FACT

The claim for service connection for gout lacks competent 
medical evidence of a nexus between any current gout and 
active service or service-connected disability.


CONCLUSION OF LAW

The claim for service connection for gout is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background.

The veteran's service medical records reflect treatment at 
various times for various complaints but not for gout.  The 
SMRs also reflect service aboard the USS Wisconsin, as the 
veteran has claimed, and treatment for a number of complaints 
during that time, but again, no mention of gout is made 
anywhere in these SMRs.  His DD-214 reflects that his active 
service was served exclusively in the U. S. Navy.

Other records in the veteran's claims file show that he 
applied for VA disability benefits in May 1992, reporting his 
left knee condition.  Neither the June 1992 VA examination 
report nor the June 1992 VA orthopedic examination report 
reflects any mention of complaints or symptoms of gout.  
Subsequently, service connection was established for 
hypertension and for a left knee disorder.  

In a June 1995 Board decision, increased ratings for service-
connected left knee disability and for hypertension were 
denied.

In February 1998, the veteran applied for service connection 
for gout.  He reported that he received treatment in the 
"Army" (sic) and that he currently received treatment for 
gout at VA Medical Center (VAMC) Fayetteville.  

As noted in the introduction, in March 1998, the RO 
determined that the claim was not well grounded. 

In May 1999, the veteran testified before an RO hearing 
officer that while aboard the USS Wisconsin, a medical 
officer said that he had an elevated uric acid level.  He 
recalled that the June 1992 VA examiner also thought he had 
an elevated uric acid level.  He testified that in 1998, VAMC 
Fayetteville gave a diagnosis of gout and prescribed 
medication.  He testified that he had occasional gouty flare-
ups that caused right foot pain.  He said that he carried 
mail and could not work during the flare-ups. 

In June 1999, the RO obtained VAMC Fayetteville outpatient 
treatment reports.  According to these reports, elevated uric 
acid was shown in December 1997 when the veteran reported he 
had been told he had gout; and gout, controlled by 
Allopurinol, was first recorded in June 1998.  The reports do 
not supply any etiology for the condition.

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 7 Supp 
2000); 38 C.F.R. § 3.303 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a)(1999).  In cases 
involving a question of medical causation, competent medical 
evidence is required to link directly or secondarily the 
claimed condition to the veteran's period of active service.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each service 
connection claim for the claim to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service 
(medical evidence or, in some circumstances, lay evidence).  
Third, there must be evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disorder, as shown by medical evidence.  See Epps v. Gober, 
126 F.3d 1464, 1468 (1997). 

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical in 
nature unless it relates to a condition as to which, under 
the Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Concerning the claim for service connection for gout, a 
formal diagnosis of gout was apparently first given in June 
1998, about 6 years after separation from active service.  
The veteran has not submitted any competent (medical) 
evidence of a nexus between gout and active service or 
medical evidence that his gout is linked in any way to his 
service-connected disabilities, which are hypertension and a 
left knee disorder.  Moreover, because gout is not among the 
chronic diseases listed under 38 C.F.R. § 3.309, even the 
veteran's claim of continuity of gouty symptoms dating back 
to active service cannot well ground the claim in the absence 
of a competent medical opinion relating the continuing 
symptoms to any noted during active service and to the 
current diagnosis.  As such, the claim lacks the second and 
third elements of well groundedness as set forth above. 

Although the veteran has attempted to link gout to active 
service, he, as a layperson without proper medical training 
and expertise, is not competent to provide probative evidence 
on a medical issue such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In this regard, the Board emphasizes 
that a well-grounded claim must be supported by competent 
evidence, not merely allegations.  See Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Because the claim lacks 
competent medical evidence of a nexus to either active 
service or service-connected disability, the Board agrees 
with the RO that the service connection claim must be denied 
as not well grounded.


ORDER

The claim for service connection for gout is denied as not 
well grounded.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

